AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case



                                        UNITED STATES DISTRICT Cou T                                         CLERKuso,srnicTco        1
                                          SOU1BERN DISTRICT OF CALIFORNIA
                                                                                     BY
                                                                                            otsrni      souiH~RN            F   t..~r~i•
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   v.                               (For Offenses Committed On or After November 1, 1987)
             CHRISTINA ANN MARTINEZ (1)
                                                                       Case Number:           3:19-CR-02841-LAB

                                                                    Timothy Robert Garrison
                                                                    Defendant's Attorney
USM Number                         75713-298

•
THE DEFENDANT:
IZI pleaded guilty to count(s)          ONE of the Information

0     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is ad}udged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                    Count
8: 1324(A)(l )(A)(Ii),(A)(l )(B)(I) - Attempted Transportation Of Certain Aliens For Financial Gain                       1




    The defendant is sentenced as provided in pages 2 through                 5            . of this judgment.
The sentence is imposed
                  .
                        pursuant
                           .  . to the Sentencing Reform Act of 1984.
0     The defendant has been found not guilty on count(s)

IZI Count(s)        REMAINING                                 are         dismissed on the motion of the United States.

IZ!   Assessment: $100.00



iZ1   JVTA Assessment*:$       5000.00 - WAIVED

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                       Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. LARR ALAN BURNS
                                                                    CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                            ANN MARTINEZ (1)                                           ·Judgment - Page 2 of 5
. CASE NUMBER:            3: l 9-CR-02841-LAB




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 18 months




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   ------------------'---
       •     as notified by the United States Marshal..

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       D     on or before
       D     as notified by the United States Marshal ..
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executedthisjudgment as follows:

       Defendant delivered on
                                ------------- to ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment..


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 19-CR-02841-LAB
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               CHRISTINA ANN MARTINEZ (1)                                                  Judgment - Page 3 of 5
   CASE NUMBER:             3: 19-CR-02841-LAB

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use ofa
   controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.  • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statut~ authorizing
   a sentence of restitution. (check if applicable)
5. !Z!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.  • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qua~ifying offense. (check if
   applicable)
7.  • The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       3: l 9-CR-02841-LAB
'    '


     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:               CHRISTINA ANN MARTINEZ (1)                                                             Judgment - Page 4
         CASE NUMBER:             3: l 9-CR-02841-LAB

                                          STANDARD CONDITIONS OF SUPERVISION
    As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
    supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
    while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
    court about, and bring about improvements in the defendant's conduct and condition.

    1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
       hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
       office or within a different time frame.

    2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
       as instructed.
                                                                                                     )
    3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
       getting permission from the court or the probation officer.·

    4. The defendant must answer truthfully the questions asked by their probation officer.

    5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
       anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
       expected change.

    6.. The defendant must allow the probation officer to visit them. at any time at their home or elsewhere, and the defendant must
        permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
        view.                                                     ·

    7. The defendant must Work full time (at least 30 hours per week) at a lawful type of employment, unle1:1s the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
       time employment, unless the probation officer excuses the defe.ndant from doing so. If the defendant plans to change where the
       defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
       probation officer at least l Odays before the change. If notifying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa
       change or expected change.

    8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
         knows someone has been convicted of a felony, they must hot knowingly communicate or interact with that person without
         first getting the permission of the probation officer.

    9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

    10. The defendant must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
        as nunchakus or tasers).

    l l. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the pennission of the court.

    12.lfthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
       officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
       The probation officer may contact the person and confirm that the defendant notified the person about the risk.

    13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                        3: 19-CR-02841-LAB
I   •




        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:              CHRISTINA ANN MARTINEZ (1)                                                 Judgment- Page 5 of 5
        CASE NUMBER:            3:19-CR-02841-LAB

                                         SPECIAL CONDITIONS OF SUPERVISION


           1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
                 comply with both United States and Mexican immigration law requirements.
                                                                       '           .
           2. Participate in a program of mental health treatment as directed by the probation officer, take all
             · medications as prescribed by a psychiatrist/physician, · and not discontinue any medication without
                 permission. The court authorizes the release of the presentence report and available psychological
                 evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
              ·. release of information between the probation officer and the treatment provider. May be required to
                 contribute to the costs of services rendered in an amount to be determined by the probation officer, based
              · on ability to pay.
           3. Resolve all outstanding warrants within 180 days.
           4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
                 directed by the probation officer. Allow for reciprocal release of information between the probation
                 officer and the treatment provider. May be required to contribute to the costs of services rendered in an .
                 amount to be determined by the probation officer, based on abilityto pay. The defendant shall be tested
                 three times a month for one year. The probation officer may modify testing after one year if no dirty tests
                 are reported.
                                                                                                               a
           5. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for period ofup to
                 120 days (non-punitive).
           6. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone, computer or other
              electronic communication or data storage devices or media effects, conducted by a United States Probation Officer
              or any federal, state, or local law enforcement officer, at any time with or without a warrant, and with or without
              reasonable suspicion. Failure to submit to such a search may be grounds for revocation; you shall warn any other
              residents that the premises may be subject to searches pursuant to this condition.

               7. Enroll in and successfully complete six months residential drug treatment program as directed by the
               probation officer (PUNITIVE)


    II




                                                                                                          3: 19-CR-02841-LAB
